SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of For the month ofApril 2009 Commission File Number: 000-52145 RAINCHIEF ENERGY INC (Translation of Registrant's name into English) 595 HORNBY STREET, SUITE 600, VANCOUVER, BC, CANADA V6C 2E8 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RAINCHIEF ENERGY INC. Date:April 14,2009 By: /s/Brad J. Moynes Brad J. Moynes Chief Executive Office Documents Included as Part of this Report Document No. 99.1 RAINCHIEF ANNOUNCES PRIVATE PLACEMENT
